TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00146-CV



      Occidental Chemical Corporation; Occidental Permian, Ltd.; Occidental Power
           Marketing, L.P.; Occidental Power Services, Inc.; Oxy Vinyls, L.P.;
                     and Ingleside Cogeneration, L.P., Appellants

                                               v.

                        Public Utility Commission of Texas, Appellee




        DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS



                           MEMORANDUM OPINION


              By order of May6, 2004, this cause has been consolidated into, and will continue as,

appeal number 03-04-00148-CV. No matters being left in cause 03-04-00146-CV, the appeal is

dismissed.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Appeal Dismissed

Filed: May 6, 2004